Exhibit 10.57

MODIFICATION AGREEMENT

Unsecured Loan

THIS MODIFICATION AGREEMENT (“Agreement”) is dated as of October 23, 2007, by
and between Wells Fargo Bank, National Association (“Lender”), and KBS LIMITED
PARTNERSHIP, a Delaware limited partnership (“Borrower”).

RECITALS

A. Pursuant to the terms of a Loan Agreement between Borrower and Lender dated
July 24, 2007 (“Loan Agreement”), Lender made a loan to Borrower in the
principal amount of Seventy Six Million Four Hundred Thousand and 00/100ths
Dollars ($76,400,000.00) (“Loan”). The Loan is evidenced by a promissory note
dated as of the date of the Loan Agreement, executed by Borrower in favor of
Lender, in the principal amount of the Loan (“Note”).

B. The Note, Loan Agreement, this Agreement, the other documents described in
the Loan Agreement as “Loan Documents” together with all modifications and
amendments thereto and any document required hereunder, are collectively
referred to herein as the “Loan Documents”.

C. By this Agreement, Borrower and Lender intend to modify and amend certain
terms and provisions of the Loan Documents.

NOW, THEREFORE, Borrower and Lender agree as follows:

1. CONDITIONS PRECEDENT. The following are conditions precedent to Lender’s
obligations under this Agreement:

1.1 Receipt and approval by Lender of the executed originals of this Agreement,
and any and all other documents and agreements which are required pursuant to
this Agreement or which Lender has requested pursuant to the Loan Documents, in
form and content acceptable to Lender;

1.2 Reimbursement to Lender by Borrower of Lender’s costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby,
including, without limitation, attorneys’ fees, and documentation costs and
charges, whether such services are furnished by Lender’s employees or agents or
by independent contractors;

1.3 The representations and warranties contained herein are true and correct;

1.4 All payments due and owing to Lender under the Loan Documents have been paid
current as of the effective date of this Agreement; and

1.5 The payment to Lender of an extension fee in the amount of $14,785.00.

2. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that
no breach or failure of condition has occurred, or would exist with notice or
the lapse of time or both, under any of the Loan Documents, as modified by this
Agreement, and all representations and warranties herein are true and correct,
which representations and warranties shall survive execution of this Agreement.

3. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented
and modified to incorporate the following, which shall supersede and prevail
over any conflicting provisions of the Loan Documents:

3.1 Extension of Maturity Date. Effective as of October 24, 2007, the Maturity
Date recited in the Note and Loan Agreement is hereby extended to November 24,
2007.



--------------------------------------------------------------------------------

4. FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Lender all of the relevant formation and organizational documents of Borrower,
of the partners, members or joint venturers of Borrower (if any), and of all
guarantors of Borrower’s obligations under the Loan Agreement (if any), and all
such formation documents remain in full force and effect and have not been
amended or modified since they were delivered to Lender. Borrower hereby
certifies that: (i) the above documents are all of the relevant formation and
organizational documents of Borrower; (ii) they remain in full force and effect;
and (iii) they have not been amended or modified since they were previously
delivered to Lender.

5. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in any Loan Document or affect or impair any rights, powers, or remedies of
Lender, it being the intent of the parties hereto that the provisions of the
Loan Documents shall continue in full force and effect except as expressly
modified hereby.

6. MISCELLANEOUS. This Agreement and the other Loan Documents shall be governed
by and interpreted in accordance with the laws of the State of California,
except if preempted by federal law. In any action brought or arising out of this
Agreement or the other Loan Documents, Borrower, and the general partners,
members and joint venturers of Borrower (if any), hereby consent to the
jurisdiction of any federal or state court having proper venue within the State
of California and also consent to the service of process by any means authorized
by California or federal law. The headings used in this Agreement are for
convenience only and shall be disregarded in interpreting the substantive
provisions of this Agreement. All capitalized terms used herein, which are not
defined herein, shall have the meanings given to them in the other Loan
Documents. Time is of the essence of each term of the Loan Documents, including
this Agreement. If any provision of this Agreement or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had never been a part thereof.

7. INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Lender in writing.

8. EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be



--------------------------------------------------------------------------------

detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the date first above written.

“LENDER”

 

Wells Fargo Bank, National Association By:  

/s/ John A. Ferguson

  John A. Ferguson, Senior Vice President Lender’s Address: Real Estate Group
(AU #02955) 2030 Main Street Suite 800 Irvine, CA 92614 Attn:   Rhonda Friedly
“BORROWER” KBS LIMITED PARTNERSHIP, a Delaware limited partnership By:   KBS
REAL ESTATE INVESTMENT TRUST, INC., a   Maryland corporation, General Partner
By:  

/s/ Charles J. Schreiber

  Charles J. Schreiber, Jr., Chief Executive Officer Borrower’s Address: C/O KBS
Realty Advisors 620 Newport Center Drive, Suite 1300 Newport Beach, CA 92660
Attn:   Stacie Yamane

GUARANTOR’S CONSENT

The undersigned (“Guarantor”) consents to the foregoing Modification Agreement
and the transactions contemplated thereby and reaffirms its obligations under
the Repayment Guaranty (“Guaranty”) dated July 24, 2007. Guarantor further
reaffirms that its obligations under the Guaranty are separate and distinct from
Borrower’s obligations.

Agreed and Acknowledged:

Dated as of: October 23, 2007



--------------------------------------------------------------------------------

“GUARANTOR”

 

KBS REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation By:  

/s/ Charles J. Schreiber

  Charles J. Schreiber, Jr., Chief Executive Officer